Case 1:20-cv-21339-AKK Document 70 Entered on FLSD Docket 01/04/2021 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 1:20-cv-21339-AKK

   JONATHAN MULLANE,                          )
                                              )
         Plaintiff,                           )
   v.                                         )
                                              )
   FREDERICO A. MORENO, et al.,               )
                                              )
         Defendants.                          )


                                        ORDER

        This action is before the court on Johnathan Mullane’s motion for leave to file

  a surreply. Doc. 69. Surreplies are generally disfavored and unnecessary, especially

  when, as here, they reiterate arguments already raised in a response brief. See Patent

  Licensing and Investment Co., LLC v. Green Jets Inc., 2013 WL 12250542, at *1,

  n.1 (S.D. Fla. Feb. 26, 2013) (citations omitted). Accordingly, Mr. Mullane’s

  motion, doc. 69, is DENIED.

        DONE the 4th day of January, 2021.


                                         _________________________________
                                                  ABDUL K. KALLON
                                           UNITED STATES DISTRICT JUDGE
